Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claims 1 and 19, lines 7-8 and 11-12, respectively, the phrase “which separates the pressure chamber from a pressure connection” should be reworded to read --providing a separation between the pressure chamber and a pressure connection-- for clarity so as to provide literal antecedent basis for the term “the separation” recited in subsequent line(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, “the pressure channel” is indefinite for lacking sufficient antecedent basis in the claims because it is not clear if this refers to the previously recited pressure chamber or the through-channel because both recitations appear to be reasonable interpretations and the pressure channel has not been defined or previously recited per se.  Correction is required.  For examination, it will be interpreted as “the pressure chamber”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al. (U. S. Patent Application Publication No. 2017/0051731).
Regarding claim 1, Ott et al. discloses  A pump device (FIG.’s 1-2, Abstract) for a brake system of a motor vehicle (preamble limitation of intended use given lesser weight inasmuch as Ott pump device provides this capability), comprising: 
a housing (formed of various elements including at least elements 39a, 35a, 37a, and 30a, as shown); 
a pressure piston 12a, 51a (para.’s 0035 & 0038) that defines a pressure chamber (para. 0034, formed inside the piston and proximate spring 13a formed in part by prechamber 32a and compression chamber 45a ) in the housing and is configured to produce hydraulic pressure, the pressure piston 12a, 51a mounted in said housing in a longitudinally displaceable manner (clearly shown); 
a return spring 13a (para. 0031) assigned to the pressure piston 12a, 51a (as shown); 
a non-return valve 47a (para. 0034, “outlet valve embodied as return valve having pass-through direction from .. chamber 45a to outlet”) which separates the pressure chamber (as indicated above, formed by prechamber 32a and compression chamber 45a) from a pressure connection (Id., “to outlet” forming recited pressure connection) and only removes the separation when a first hydraulic pressure in the pressure chamber is greater than a second hydraulic pressure in the pressure connection (inherently according to known return valve operating principles); and
an electromagnetic actuator comprising an armature 50a (para. 0037) and an electrically energizable solenoid 29a (para. 0032, “magnetic coil 29a” forms recited solenoid), the armature 50a arranged on the pressure piston 12a, 51a and the solenoid 29a is arranged in and/or on the housing (as shown), wherein the pressure piston 12a, 51a defines an axial through-channel (shown) having a first end and a second end (left and right sides forming first and second ends), the axial through-channel opens out into the pressure chamber at the first end and is assigned to the non-return valve 47a at the second end (refer to an Annotated copy of Ott FIG. 1 attached below, as shown and indicated, pressure chamber interpreted broadly by shaded areas).

    PNG
    media_image1.png
    544
    699
    media_image1.png
    Greyscale

Annotated Ott FIG. 1 

Re. claim 2, Ott discloses the pressure piston 12a, 51a has a first front side assigned to the pressure chamber (left side) and a second front side (right side) assigned to the non-return valve 47a, and a first cross-sectional area of the first front side is greater than a second cross- sectional area of the second front side (Annotated Ott FIG. 1, as shown and indicated by their respective relative sizes).
Re. claim 3, Ott discloses the housing includes a closed front surface that defines the pressure chamber (shown at right end of housing, the term closed interpreted broadly as merely the housing covering the side of the chamber, not necessarily in a sealing fashion), and the return spring 13a is held in a preloaded state between the first front side and the closed front surface of the housing (para. 0035, as shown, “counter to the force of pump spring 13a” describing pumping effect by pulsing piston element 12a against force of spring – interpreted as the return spring held in a preloaded state).
Re. claim 10, Ott discloses the armature 50a is slid axially onto the pressure piston 12a, 51a (para. 0035, broadly since armature 50a forms part of piston and both are displaced axially in the same manner as Applicant’s armature 21 and pressure piston 11 since both are disclosed as being formed together, see spec. p. 12, lls. 1-3, “armature 21 thereby forms part of the pressure piston”).
Re. claim 11, Ott discloses the armature 50a is connected to the pressure piston 12a, 51a in an axial direction in a form-fitting manner, Id.
Re. claim 12, Ott discloses the armature 50a is connected to the pressure piston 12a, 51a in the axial direction by at least one caulking (product by process limitation given lesser weight inasmuch as Ott.’s armature and piston are formed integrally1 and thereby forms an equivalent finished connected structure).
Re. claim 15, Ott discloses the housing is of multipart design and comprises: a first housing part in which the pressure piston 12a, 51a and the non-return valve 47a are received and mounted (as shown); and a second housing part 37a, 38a that closes the pressure chamber (the phrase closes the pressure chamber is interpreted broadly because the instant claims do not require specific sealed connection or do they recite inlet porting structure in a manner distinguishable over Ott),  wherein the first and second housing parts are fixedly connected to one another (Annotated Ott FIG. 1, as shown and indicated).
Re. claim 16, Ott discloses the armature 50a is displaceably mounted in the second housing part (as shown).
Re. claim 17, Ott discloses the first and second housing parts are permanently connected to one another by plastic deformation (product by process limitation given lesser weight, see Footnote 1, inasmuch as Ott’s housing structure provide an equivalent connection because the components forming the housing are joined together in what appears to be an interference fit).
Re. claim 18, Ott discloses the first and second housing parts are permanently connected to one another by caulking  (product by process limitation given lesser weight inasmuch as Ott’s housing parts provide equivalent connection, see Footnote1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (U. S. Patent Application Publication No. 2017/0051731) in view of Maillochaud (European Patent Application No. EP 0088677).
As to claim 13, Ott is discussed above and further discloses the housing is configured as a plug-in housing (via fittings 37a and outlet element 39a, both plug in type connections) the housing including at least one radial projection on an outside of the housing (threading on fitting 37a interpreted as radial projection broadly) that is configured to axially secure the housing.   However, Ott is silent as to the housing being configured to plug into a hydraulic block of the brake system with the housing axially secured in the hydraulic block.  While Ott does show hydraulic connection fittings for its pump, there is no disclosure of a hydraulic block.  In this regard, Maillochaud teaches a modular pump design with a plug-in pumping unit 31 fit into block body 1 having supply channel 12, the body 1 is considered analogous to the recited hydraulic block.  The pump unit has housing jacket 14 with a radial projection and rings for securing the housing into the body of the block (FIG. 1, Translation Abstract, as shown).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to configure the housing of Ott to plug into the hydraulic block of a brake system in order to provide a modular design for fixedly securing the pump in a hydraulic block in a manner suitable for its operation as demonstrated by Maillochaud. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beuchle et al. (U. S. Patent No. 3606488) in view of Ott et al. (U. S. Patent Application Publication No. 2017/0051731).
As to claim 19, Beuchle discloses a brake system for a motor vehicle comprising: at least one brake circuit (FIG. 1, shown) comprising at least one hydraulically actuatable wheel brake 8-11 (col. 2, lls 55-60) and at least one pump device 2 (col. 2, ln. 45) configured to generate hydraulic pressure in the at least one brake circuit.  However, Beuchle is silent as to the pump comprising the limitations recited in the claim.  In this regard, Ott teaches a pump comprising the limitations recited (as set forth in the rejection of claim 1 above).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the pump of Ott in the brake system circuit of Beuchle since it would be known to provide predictable pumping means having expected results. The use of the pump of Ott in the combination of Beuchle  is considered a simple substiture of one known pump for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

	
Allowable Subject Matter
Claims 4-9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aumick (U. S. Patent No 2765747) discloses a solenoid pump having a piston with an axial channel arranged in manner similar to the instant invention..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”